t c memo united_states tax_court michael c hollen joan l hollen petitioners v commissioner of internal revenue respondent docket no 21915-05l filed date michael c hollen and joan l hollen pro sese lisa k hunter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in waterloo iowa at the time they filed the petition in this case petitioners jointly filed a federal_income_tax tax_return for their taxable_year on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year petitioners filed a petition with the court with respect to that notice and commenced the case at docket no we shall refer to the case at docket no as petitioners’ tax_court case on date the court entered a decision in peti- tioners’ tax_court case tax_court decision that decision provided in pertinent part pursuant to the opinion of the court filed date and incorporating herein the facts recited in respondent’s computation as the findings of the court it is ordered and decided that there is a deficiency in income_tax due from petitioners for the taxable_year in the amount of dollar_figure that there is an addition_to_tax due from peti- tioners for the taxable_year under the provisions of sec_6653 in the amount of dollar_figure and that there is an addition_to_tax due from peti- tioners for the taxable_year under the provisions of sec_6661 in the amount of dollar_figure on a date not disclosed by the record petitioners filed a notice of appeal with the united_states court_of_appeals for the eighth circuit_court of appeals for the eighth circuit with respect to the tax_court decision on date that court affirmed the tax_court decision 25_fedappx_484 8th cir on date respondent assessed tax of dollar_figure addi- tions to tax under sec_6653 a and of dollar_figure and dollar_figure respectively and interest as provided by law for petitioners’ taxable_year on date respondent assessed additional interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest as provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date respondent issued to petitioners a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their taxable_year on date respondent filed a notice_of_federal_tax_lien tax_lien_filing with respect to petitioners for their taxable_year 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to their taxable_year on date in response to the notice_of_intent_to_levy petitioners mailed to respondent form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office on date in response to the notice of tax_lien petitioners mailed to respondent form and requested a hearing with the appeals_office in forms that petitioners submitted with respect to the notice_of_intent_to_levy and the notice of tax_lien respec- tively petitioners stated income from a partnership was reported on the form_1120 filed by michael c hollen d d s p c that same income is alleged by the i r s to be reported by dr and mrs hollen that constitutes double_taxation that issue was addressed by the supreme court in u s v supple-biddle hardware co 265_us_189 such a duplication even in an exigent war tax measure is to be avoided reproduced literally on date a settlement officer with the appeals_office settlement officer held a telephonic conference date conference with petitioner michael c hollen mr hollen with respect to the notice_of_intent_to_levy and the notice of tax_lien during that conference mr hollen raised the following five issues with respect to petitioners’ taxable_year the correctness of the underlying tax_liability the liability of petitioner joan l hollen ms hollen for the tax the propriety of filing a tax_lien against ms hollen the timing of the tax_lien_filing and the possibility that a slander of title action might be pursued against the internal_revenue_service irs under iowa law because the tax_lien_filing was filed against ms hollen during the date conference the settlement officer addressed each of the issues that mr hollen raised during that conference with respect to mr hollen’s claim that ms hollen is not liable for the tax the settlement officer advised mr hollen that if ms hollen believed that she was not liable for petitioners’ unpaid liability she should file form_8857 request for innocent spouse relief and separation of liability and equitable relief form on date the settlement officer received form_8857 from ms hollen ms hollen’s form the settlement officer forwarded ms hollen’s form_8857 to the irs innocent spouse unit on date the irs innocent spouse unit notified the settlement officer that it had concluded that ms hollen was not entitled to relief under sec_6015 thereafter the settle- ment officer began to prepare her determination with respect to the notice_of_intent_to_levy and the notice of tax_lien on date the settlement officer called date call ms hollen and informed her that ms hollen’s request for relief under sec_6015 would be denied that the appeals_office would issue to ms hollen a notice of determina- tion denying that request and that ms hollen would have the opportunity to petition the tax_court for review of that determi- nation during the date call the settlement officer asked to speak with mr hollen but ms hollen indicated that he was at work during that call the settlement officer also indicated that mr hollen and ms hollen would each receive a notice_of_determination with respect to the notice_of_intent_to_levy and the notice of tax_lien on date the appeals_office issued to ms hollen a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination under sec_6015 with respect to ms hollen’s form_8857 in which the appeals_office denied ms hollen’s request for relief under sec_6015 on date the appeals_office sent a letter to mr hollen notifying him that it had made a determination to deny that request on date the appeals_office issued to each petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination under sec_6320 and sec_6330 with respect to petitioners’ taxable_year those notices were identical and stated in pertinent part summary of determination the notice_of_intent_to_levy and the notice_of_federal_tax_lien were issued properly an attachment to the notice_of_determination under sec_6320 and sec_6330 issued to each petitioner stated in pertinent part summary and recommendation the issuance of the notice_of_intent_to_levy was appro- priate the filing of the notice_of_federal_tax_lien was also appropriate brief background the notice_of_intent_to_levy letter was issued sec_6330 provides for a collection_due_process_hearing for requests made within days of the issuance of the notice_of_intent_to_levy your request for a hearing was received on and is considered timely a notice_of_federal_tax_lien filing ntfl and your right to a hearing under sec_6320 was mailed to you by certified mail on this letter notified you that you had until to make a timely request for a hearing your request for a hearing was received on and is considered timely you had the opportunity to raise any relevant issues relating to the unpaid tax the letter and the nftl at a collection_due_process_hearing appeals settlement officer conducted your requested hearing on via telephone you were offered an opportunity to meet in person the settle- ment officer had no prior involvement with the tax_liability at issue basis for the tax_liability the liability is based upon a tax_court decision discussion and analysis matters considered pursuant to sec_6320 verification of legal and procedural requirements prior to filing a nftl irs must issue a notice_and_demand for tax for each liability to be listed on the notice if the tax is not paid within days of such notice_and_demand a statutory lien arises on the 11th day notice of the statutory lien may be filed any time on or after the 11th day finally irs must no- tify the taxpayer of the filing of the nftl and his her right to a hearing within business days of such filing administrative procedures require the revenue_officer to make a reasonable effort to contact the taxpayer to advise that a nftl may be filed if payment is not made so that the taxpayer has an opportunity to make payment or other security arrangements the revenue_officer must also explain the effect of the nftl filing on normal business operations and or the taxpayer’s credit rating administrative procedures in place at the time irs requested the nftl to be filed indicate that such action should not be taken if the taxpayer is working with irs to resolve tax matters transcripts of your account show the notice of tax and demand for payment was issued on letter was sent the nftl was filed on letter was mailed on the nftl was filed more than days after the notice of tax and demand for payment was mailed date of assessment and that letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 was mailed within business days of the date of filing administratively the case file shows the revenue_officer was in direct contact with your prior to filing the nftl based upon the best available information it appears as though all applicable legal and administrative procedures were followed in filing the nftl and were appropriate under the circumstances matters considered pursuant to sec_6330 verification of legal and procedural requirements the legal requirements prior to taking general enforce- ment action are issuance of notice_and_demand for tax notice_of_intent_to_levy and notice of the taxpayer’s right to a hearing in addition to the legal require- ments current administrative procedures governing letter issuance require the revenue_officer to have knowledge of a potential levy source and plan levy as the next intended action transcripts of account show the notice of tax and demand for payment was issued and letter was issued administratively the revenue_officer had knowledge of a usable levy source and levy appears to have been the next intended action because you had not made any proposals to resolve your tax debt based upon the best available information it appears as though all applicable legal and administrative procedures were properly followed in issuing letter and were appropriate under the circumstances relevant issues presented by the taxpayer in your written request for a hearing you indicate you disagree with the liability during the cdp hearing you raised issues concerning the tax_liability the settlement officer advised you since you previ- ously had the underlying tax_liability considered by appeals you were precluded from having this matter considered again at the cdp hearing since you previ- ously had the underlying tax_liability considered by appeals you are precluded from having the liability considered again under collection_due_process joan ms hollen filed a request for innocent spouse relief form_8857 received the request has been denied an innocent spouse final_determination letter has been sent to joan denying her claim challenges made by the taxpayer to the appropriateness of the collection action you raised the issue that the nftl was filed too quickly as noted above the notice of tax and demand for payment was issued on letter was sent the nftl was filed on the revenue_officer followed all administrative proce- dures in determining the nftl should be filed you raised no issues concerning irs’ compliance with its procedures in filing in issuing the letter you offered no collection alternatives balancing efficient collection with intrusiveness of proposed action sec_6320 and sec_6330 requires the appeals officer to consider whether any collection action balances the need for efficient collection of the unpaid taxes with the legitimate concern that such action be no more intrusive than necessary it is my judgment that the filing of the nftl and the proposed levy action appear to be no more intrusive than necessary for the effi- cient collection of the unpaid tax irs is justified in proceeding with the proposed levy action as it sees fit reproduced literally petitioners filed a petition with the court with respect to the notice_of_determination under sec_6320 and sec_6330 in that petition petitioners alleged the determination that the notice_of_intent_to_levy and the notice_of_federal_tax_lien were issued properly is based upon the following errors a error in concluding that the underly- ing tax_liability had previously been considered by appeals thereby precluding petitioners from having the liability considered again the law and facts upon which the petitioners rely as the basis of their case are as follows 2ms hollen did not file a petition with the court with respect to the notice_of_determination under sec_6015 a the united_states tax_court as af- firmed by the united_states court_of_appeals for the eighth circuit ruled that certain income was taxable to peti- tioners for based upon a revenue agents report that same income had been reported by petitioners’ corpora- tion its income_tax return peti- tioners filed form 1040x amended u s individual_income_tax_return in order to correct the duplication the u s su- preme court in u s v supplee-biddle hardware co 265_us_189 ruled that such duplication even in an exigent war tax measure is to be avoided respon- dent has not responded to nor taken any_action respecting form 1040x petitioner had requested that this issue be considered at the collection_due_process_hearing reproduced literally upon reviewing respondent’s administrative record with respect to petitioners’ taxable_year respondent’s counsel discovered that the dollar_figure addition_to_tax under sec_6653 that respondent assessed on date exceeded the amount of the addition_to_tax under sec_6653 in the tax_court decision which was dollar_figure upon the request of respon- dent’s counsel the settlement officer reviewed the assessments that respondent made with respect to petitioners’ taxable_year and took the action necessary to have the addition_to_tax under sec_6653 and interest thereon abated to the extent they exceeded the addition_to_tax under sec_6653 in the tax_court decision and interest thereon discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year petitioners filed a petition with the court with respect to that notice on date the court entered a decision in petitioners’ tax_court case which was affirmed by the court_of_appeals for the eighth cir- cuit the tax_court decision provided inter alia that for petitioners’ taxable_year there were a deficiency of dollar_figure in petitioners’ tax and additions to that tax under sec_6653 and sec_6661 of dollar_figure and dollar_figure respectively on the instant record we find that petitioners may not challenge the existence or the amount of the underlying tax_liability for their taxable_year where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that except for the determinations relating to respon- dent’s assessment for petitioners’ taxable_year of excessive amounts of the addition_to_tax under sec_6653 and interest thereon that respondent conceded respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination under sec_6320 and sec_6330 with respect to petitioners’ taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and an appropriate decision for respondent will be entered 3in respondent’s motion respondent states respondent has taken the necessary steps to abate the dollar_figure excess penalty ie to the extent that it exceeds dollar_figure and interest thereon
